Citation Nr: 1500644	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-32 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to August 1957.

This case comes before the Board of Veterans' Appeals Board on appeal of a June 2007 rating decision by the Department of Veterans Affairs VA Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a lung disability.  

The Veteran testified before the undersigned at a travel board hearing in April 2013.  A transcript of the hearing is associated with the claims file.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's current lung disability is not related to active service.


CONCLUSION OF LAW

A lung disability was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in August 2013.  The Board specifically instructed the RO/AMC to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for lung disorders; obtain patient clinical records pertaining to hospitalization of the Veteran while on active duty between January to April of 1957 at the Fort Dix hospital; and notify the Veteran if the agency of original jurisdiction received a negative response to its request for service treatment records.  The RO/AMC was also asked to obtain all VA treatment records dating from January 2004 pertaining to treatment of the Veteran at Orlando Facilities.  Pursuant to the Board's remand, in an August 2013 letter the Veteran was asked to complete a separate form for each non-VA health care provider who has treated him for lung disorders, and provide the name of the facility that he was hospitalized in while on active duty between January to April of 1957 in Fort Dix, New Jersey.  The Veteran responded that it was the same base hospital that he had indicated in his original claim.  

In August 2014 Personnel Information Exchange System (PIES) requests were made to the National Personnel Records Center (NPRC) for morning reports for the Veteran and inpatient clinical records from Fort Dix from January to August 1957.  The response was negative.  In September 2014, the Veteran was notified that the search for service treatment records yielded negative results and that he could submit any other relevant evidence or information that he thought would support his claim, to include such things as buddy statements.  VA medical Center (VAMC) records from Orlando from September 2000 onwards through September 2014 were also obtained.  

In light of the above, the Board finds that there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in December 2005, prior to the June 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was also notified of alternate sources of evidence that could substitute for missing service treatment records.  A March 2006 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In January 2006, a PIES request to verify unverified periods of service for the Veteran yielded no results.  Another request result in September 2006 noted that the Veteran's records were "fire related" and there were no service treatment records or SGOs.  In September 2006 a formal finding of unavailability of service treatment records was found, noting procedural steps taken including : (1) a request made to National Personnel Records Center (NPRC) for service treatment records made in December 2005; (2) a December 2005 letter sent to the Veteran requesting any service treatment records in his possession; (3) a follow up request to NPRC made in December 2005; (4) follow up and a negative response in May 2006; (5) June 2006 contact with the Veteran asking for service treatment records or other evidence to support the claim; and (6) a VA Form 13055 sent to Veteran in July 2006.  As stated above, in August 2014 Personnel Information Exchange System (PIES) requests were made to the National Personnel Records Center (NPRC) for morning reports for the Veteran and inpatient clinical records from Fort Dix from January to August 1957.  The reply was negative.  In September 2014, the Veteran was notified that the search for service treatment records was negative and that he could submit any other relevant evidence or information that he thought would support his claim, to include such things as buddy statements.  Thus, the heightened duty to assist has been met; and as will be explained further below, an in-service injury is the element upon which this claim fails.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A VA examination was provided in October 2013.  The Board finds the examination to be thorough and complete with respect to the Veteran's claimed lung disability.  The clinician reviewed the history and provided an opinion supported by a rationale; therefore, the opinion is adequate. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran testified before the undersigned Veterans Law Judge in April 2013.  With respect to the aforementioned hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issue on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran reported his treatment at Fort Dix and possibly with other clinicians.  Following the Board hearing, the case was remanded in order to obtain additional private treatment records and conduct another search for service treatment records including inpatient Fort Dix records.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing.


Analysis

The Veteran essentially contends that he has a lung disability as a result of his military service, including when he suffered from pleurisy in service. 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In the instant case, September 2004 VAMC imaging noted centrilobular emphysema and tiny calcified granuloma in the right upper lobe were present.  The impression was that of emphysema and left lower lobe fibrosis or scar, along with possible left hilar lymphadenopathy.

VA medical center (VAMC) imaging in September 2005 showed "stable findings in the lungs favoring fibrosis."

In January 2006, the Veteran submitted a lay statement that during his second week of training in service, he became very sick and was admitted to the pneumonia ward of the hospital with influenza.  He stated he had to stay there for weeks and in his fourth week there his left lung had to be drained.  

In July 2006, the Veteran submitted authorization for Fort Dix records from February and March 1957, the time of his contended pleurisy treatment.  However, in September 2006 the National Personnel Records Center sent notification that earliest military clinical files on record at Fort Dix were from 1958 and the earliest outpatient records were from 1964.   

In November 2006, the Veteran submitted a lay statement that he had joined the army with two of his peers who remembered his hospitalization in service; however one was now deceased.  

In November 2007, a peer of the Veteran submitted a statement that the Veteran had been taken to the hospital for pleurisy during service.  

January 2013 imaging noted that punctate peripheral calcified granuloma were appreciated within the right midlung field.  There was a curvilinear nodule versus scar pleural based appreciated within the posterior segment right upper lobe.  A very punctate peripheral left midlung benign appearing nodule was also noted.  The airways were otherwise unremarkable.  There was no evidence of pleural effusions.  

In April 2013 the Veteran testified that at the end of January 1957 he fell sick after basic training and went to the Fort Dix hospital where they took x-rays and found out he had pleurisy and put him in the pleurisy ward.  He stated he was there four or five weeks and they had to drain both lungs.  He stated that after service he had "some issues" with his lungs but did not have medical insurance and did not start going to the VA until 2004.  He stated that a doctor told him he had fibrosis and scarring in his lungs and that it had no cure.  He could not recall if he told the clinician about his illness at Fort Dix.  He stated that his problem was that when he walks up stairs he becomes short of breath but had not had any oxygen tests done.  When questioned about whether he experienced lung problems between service and his current diagnosis, he stated "Not really...on again off again...the main thing with me was always the breathing.  And sometimes that-it wasn't all the time you know? It was something would just come up...I don't know whether that's related...".

In October 2013, the Veteran was afforded a VA examination for compensation purposes.  The examiner noted the Veteran had been diagnosed with pleurisy in 1957 and calcified granuloma in September 2004.  The examiner noted the Veteran's military history including being in the hospital for "2 months" and also noted the Veteran smoked twenty years from the age of seventeen, and quit about thirty years prior to the date.  He noted the Veteran currently had a dry cough due to dampness and changes in weather.  The examiner noted that a 2012 x-rays showed calcified granuloma but otherwise clear results. The examiner ultimately noted that the Veteran's pleurisy from service is resolved and his calcified granuloma is stable therefore it was his opinion that early emphysema seen on the CT scan 2004, but not confirmed by the pulmonary function test, and his calcified granuloma would not be from service.  The reasoning was that pleurisy is a transient, acute inflammation of the lungs which often results from smoking.  He further noted calcified granuloma is a benign process and does not result in symptomatology and that the early emphysema is most likely from smoking.  He further noted that that none of the conditions would have resulted from asbestos exposure.  The examiner also noted the pulmonary function testing was normal.  

With respect to Hickson element (1), current disability, the record, including the 2013 examination, shows that the Veteran has a current lung disability.  Hickson element (1) is accordingly met for the claim. 

With regard to Hickson element (2), in-service incurrence of disease or injury, the Board notes that the although service medical records could not be obtained, the Veteran is competent to report that he was diagnosed with pleurisy in service and his buddy statement confirms that the Veteran received treatment for pleurisy in service.  Hickson element (2) is therefore met. 

Turning to crucial Hickson element (3), nexus, the clinician who rendered the October 2013 opinion ultimately opined that the Veteran's current calcified granuloma with unconfirmed early emphysema was not related to his pleurisy in service, which was a separate, acute and transient lung condition that likely resulted from his smoking at the time.  It is noted that a Veteran's disability will not be considered to have resulted from disease or injury incurred in or aggravated during service on the basis that it resulted from the use of tobacco products during service. 38 U.S.C.A. §§ 1103, 1110 (West 2014).

In weighing the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran's current disability is related to service. 
As noted above, the VA opinion is considered probative and carries significant weight as it was based upon a complete review of the Veteran's history, and the clinician has provided a detailed rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   

As stated above, the Board finds that the Veteran is competent and credible to report that he received a diagnosis of pleurisy in service and was treated for such.  Even so, the VA examiner acknowledged the pleurisy but still found it to be separate condition unrelated to the Veteran's current lung condition.  To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his lung disability and service, the Board acknowledges that lay persons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question regarding the potential relationship between the Veteran's current lung disability and any instance of lung disability during his military service, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Even the Veteran himself stated during his 2013 hearing that he could not say whether his on and off breathing problems were related to his pleurisy in service.  Therefore, the lay statements are not afforded probative value on the issue of nexus.  Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a lung disability is denied.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


